This is an appeal from an order denying a motion to set aside a decree pro confesso.
The relief sought, and the chronological history of the suit, including the steps taken by complainant to effect constructive service of process upon the defendants, are set *Page 188 
forth in the original opinion filed herein (Balian v. Wekiwa Ranch, 120 So. R. 317), except the affidavit filed by complainant on May 5, 1926, upon which order of publication was issued, which affidavit is as follows:
  State of Florida, County of Orange.
    Personally appeared before me the undersigned authority, W. F. Blackman, who being duly sworn deposes and says that he is President and agent of the Wekiwa Ranch, a corporation existing under the laws of the State of Florida, and complainant in the above stated cause; that the places of residence of Michael Kamakian, Artin Balian, Channas Chobanian, Avak Akqualian, Ropan Mananian, David Hadichiam, Margos Margosian, Dickson Jensasian, Kerkor Nalbamdian and Mike Chobanian, defendants in said suit, are unknown, and that diligent inquiry has been prosecuted by deponent for and on behalf of the said complainant to ascertain the same; and that there is no person in the State of Florida service of subpoena upon whom would bind the said defendants, or either of them, and that it is the belief of deponent that the defendants are over the age of twenty-one years.
                               W. F. BLACKMAN.
    Sworn to and subscribed before me this, the 22nd day of April A.D., 1926.
    ETHEL B. PORTER, Notary Public.
(Notary Seal)
Constructive service upon the defendants was necessarily sought in this case pursuant to Sec. 3111, Rev. Gen. Stats. 1920, as modified by Chap. 10102, Acts of 1925, and Chap. *Page 189 
11364, Acts of Ex. Sess. 1925, now Secs. 4895 and 4896, Comp. Gen. Laws, 1927. (See Reynolds v. Harrison, 106 So. R. 909).
Complainant's affidavit as to the residence of the defendants, above set forth, is sufficient upon its face to authorize the issuance of an appropriate order of publication under Sec. 3111, supra.
Sec. 3111, supra, provides four alternative situations in which the complainant may have an order of publication to effect constructive service upon the classes of defendants therein referred to, namely, (1) "Whenever the complainant, his agent or attorney, shall state in a sworn bill or affidavit, duly filed, the belief of affiant that the defendand is a resident of a State or Country other than this State, specifying as particularly as may be known to affiant such resident, or (2) that his residence is unknown, or (3) that, if a resident, he has been absent for sixty days next preceding the application for the order of publication, and that there is no person in the State the service of a subpoena upon whom would bind such defendant, or (4) that he conceals himself so that the process can not be served upon him." (Italics supplied). Certain other statements are also required concerning the age of defendant, which are necessary with reference to all classes of defendants as above enumerated.
Each of the four alternative situations above mentioned, including that in which the affiant states that defendant's residence "is unknown", are set off in commas, and are separated by the disjunctive "or", indicating the legislative intent that each situation should furnish a distinct, independent and substantive basis for the issuance of an appropriate order of publication, other requirements of the Statute being complied with.
An examination of the history and structure of Sec. *Page 190 
3111, supra, as it stood for many years before being modified by the Acts of 1925, further strengthens the view of the Statute just stated. The origin of the Statute is found in the chancery procedure Act of November 7, 1828, which appears on page 128, et seq., of Duval's Compilation of 1839. See Quigley v. Cremin, 113 So. R. 892. The Statute was first enacted in substantially its present form by Chap. 3589, Acts of 1885. As there enacted, there can be no question that the several circumstances under which complainant was entitled to an order of publication were alternative and independent, for that Statute provided: "Section 1: Where a defendant is shown by the affidavit of the complainant to be in the belief or such affiant either a nonresident of the State, or that his residence is unknown, or if a resident that he has been absent from the State more than six months next preceding the filing of the bill, or that he conceals himself so that process can not be served upon him * * *" etc., the order of publication may issue.
(Italics supplied.)
As that chapter was re-enacted in the Revised General Statutes of 1892, being Section 1413 thereof, the word "either" was omitted. It is plain, however, that the Legislature intended the statute to remain in the alternative, not only on account of the retention of the same punctuation and the disjunction "or," but because in that re-enactment the so-called long and short period of publication and return day of the order were reintroduced into the statute. Under the original chancery procedure Act of 1828, various return days and periods of publication were prescribed, depending upon the residence of defendant as stated in complainant's affidavit. The Act of 1885 provided the same return day and period of publication in all cases. The re-enactment in 1892 returned to the varying periods of publication, and varying return days, according to the residence *Page 191 
or whereabouts of the defendant as stated by the complainant in his affidavit. The latter propositions were also in the disjunctive, and related coordinately to the several alternative circumstances previously set out in the statute under which an order of publication might issue. Ever since the re-enactment of 1892, and as the statute has been utilized for years as the basis of adjudication of personal and property right, the diversity of return days and periods of publication, according to the residence of the defendant as stated in complainant's affidavit, have been preserved, until finally by the Acts of 1925 the period within which the return day was to be fixed, and the period of publication, were again made uniform and applicable to all cases. But from 1892 to 1925 the return day and the period of publication varied according to the residence of the defendant, and the sole basis for determining the length of publication and the return day of the order (within defined limits) was complainant's sworn statement as to the defendant's residence or whereabouts. If complainant's affidavit stated that he believed the defendant to be a resident of a place within the United States the return day was not less than thirty nor more than fifty days from the time of the making of the order of publication and the period of publication was four weeks; if defendant was stated to be a non-resident of the United States, or if his residence was stated to be unknown, the return day was not less than fifty nor more than eighty days, and the period of publication was eight weeks. By other statutes the return day and period of publication were fixed at other intervals where relief was sought against unknown defendants. See the statutes cited in Quigley v. Cremin, supra. The retention in the statute for so many years of the diversified return day and the period of publication is an additional and persuasive indication that the circumstances enumerated *Page 192 
in the statute under which the complainant would be entitled to an order of publication are alternative, several and independent of each other. To construe the statute otherwise would inevitably lend to anomaly and uncertainty which will become apparent on brief reflection. If the statute be construed to require the complainant to state, not only that defendant's residence "is unknown," but also that the defendant is a resident of a state or country other than the State of Florida, such construction would require affidavits of doubtful consistency. In Bullock v. Bailey, 94 Fla. 1051, 114 So. R. 776, wherein complainant's affidavit stated, amongst other things, that defendant's residence is unknown to affiant, but affiant believes that defendants are residents of the United States, it was held that such affidavit clearly implied that the defendant's residence was unknown to affiant within the meaning of the statute, so that the longer return day and period of publication were applicable. See also Orrel v. Ortel,91 Fla. 50, 107 So. R. 442.
The qualifying phrase, "specifying as particularly as may be known to affiant such resident," was first added to the statute in 1892. That phrase, however, obviously qualifies only the condition which precedes it, which is that under which affiant states his belief that the defendant is a resident of a state or country other than this State. It is apparent in such a case that complainant has at least some knowledge as to the place of defendant's residence, and he is required to state it as particularly as it may be known to him. See Ortel v. Ortel,supra. In that situation, defendant's residence is not altogether "unknown" to complainant, within the purport of the statute. To require complainant to make both statements as to the same defendant would be to require an antithetical statement under oath. Clearly, therefore, the qualifying phrase, "specifying as *Page 193 
particularly as may be known to affiant such residence," does not apply to the situation wherein complainant states that complainant's residence "is unknown" to him. The punctuation and language of the statute, as well as the inconsistent results which would follow, repel the view that it would apply to the latter situation.
These considerations lead to the conclusion that under Section 3111, supra, complainant's sworn statement that defendant's residence "is unknown" is a sufficient and independent predicate for the issuance of an order of publication, other requirements of the statute having been complied with. Each of the other circumstances named in the statute as to defendant's residence or whereabouts are also alternative propositions. The construction placed upon the statute by Judge Jones in Blake v. Zittrouer, 1 F.2d 496, is correct. That construction also accords with what was said by this Court in reference to Section 3111, in Broward Estates Corp. v. Chillingworth, 112 So. R. 64, text 66.
Affiant's mere arbitrary statement, however, as to the defendant's residence or whereabouts, or as to complainant's belief concerning the same, does not conclude the matter as against timely and appropriate attack. The statement must be truthful and free from mala fides. The basis for the statement must not be merely nebulous or fanciful, but one which is reasonably tangible or perceptible in fact. Resort to constructive service is predicated upon necessity, and if personal service could be effected by the exercise of reasonable diligence, constructive service is not justified. The sworn statement required of the complainant by the statute presupposes a previous reasonable search to ascertain the whereabouts or residence of the defendant, and diligence appropriate to the circumstances of the particular case, without which the requirements of due process would *Page 194 
not be satisfied, and the door would be open to the perpetration of fraud.
See the discussion of this proposition, and the test to be applied to complainant's diligence, found in McDaniel v. McElvy, 108 So. R. 820, text 831, 832, 834. See also Shrader v. Shrader, 36 Fla. 502, 18 So. R. 672; Lucy v. Deas, 59 Fla. 552, 52, So. R. 515; Gustasson v Sawyer, 118 So. R. 57.
Subject to the requirements of truth, good faith, and reasonable diligence, as hereinbefore alluded to, a sworn statement by the complainant, his agent or attorney, that defendant's residence "is unknown," coupled with the requisite additional sworn statement as to defendant's age, is a sufficient predicate for the issuance of an order of publication under Sec. 3111, supra, and satisfies in that respect the requirements of due process. See cases cited in McDaniel v. McElvy, 108 So. R. 820, text page 831, 832 and 833; and in Blake v. Zittrouer, 1 F.2d 496, particularly American Line Co. v. Zeiss, 219 U.S. 47, 55 L. Ed. 82; North Laramie Land Co. v. Hoffman, 268 U.S. 276, 69 L. Ed. 953; Security Savings Bank v. State, 263 U.S. 2828, 68 L. Ed. 301, 31 A. L. R. 291; Arndt v. Griggs, 134 U.S. 316, 33 L. Ed. 918; Huling v. Kaw Valley, etc., Co., 130 U.S. 559, 32 L. Ed. 1045; Leigh v. Green, 193 U.S. 79, 48 L. Ed. 623.
The order appealed from should be reversed for the reason, as stated in the original opinion herein, that it contains no grounds for equitable relief. That is to say, the allegations of the bill are not sufficient to bring the subject matter thereof within the field of equitable cognizance and relief, which situation may be inquired into on appeal, even though the point has not been raised by the pleadings. See Trustees I. I. Fund Board v. Gleason, 39 Fla. 771, 23 So. R. 539; Florida East Coast Ry. v. Eno, 117 So. R. 710, 713; 21 C. J. 34 (11). What is said, however, in the former *Page 195 
opinion (120 So. R. 317) concerning the invalidity of the constructive process on account of supposed deficiencies in complainant's affidavit upon which the order of publication is based, is hereby modified to accord with what is said herein.
TERRELL, C. J., AND WHITFIELD AND BROWN, J. J., concur;
BUFORD, J., concurs specially.